DETAILED ACTION
Claim 1-37 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3 and 27 recite the limitation "the first identifiers are".  Claims 1 and 26, which claims 3 and 27 depend from, recite “a first identifier” (single first identifier) and do not recite that there are more than one first identifiers or “first identifiers”. Therefore, there is insufficient antecedent basis for the limitation “the first identifiers” (plurality of first identifiers) in claims 3 and 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Radford et al. (U.S. PGPub 2015/0288589) in view of Azizullah et al. (U.S. PGPub 2019/0230012).

Regarding claim 1, Radford teaches A speed test method, comprising: initiating a speed test by issuing a test request to a speed test server from a network device; (Radford, see figs. 5 and 10-11; see paragraph 0209 where the SOC 30 connects to a network server…; see paragraph 0210 where The SOC 30 downloads a broadband speed test file from the remote network server using a program that records statistics on the broadband speed test file download...; see paragraph 0212 where the SOC 30 
transmitting a test response to the network device from the speed test server; (Radford, see figs. 5 and 10-11; see paragraph 0213 where The SOC 30 receives downloaded test file data from the downloaded broadband speed test file…; see paragraph 0215 where data is transmitted from the central server. At stage 72, the first data enters the FIFO and the FIFO starts to fill up with data. When a file starts to download, it is expected that the download speed for the start of the transfer may be slower than the download speed for the rest of the transfer, because hardware and software buffers may take time to fill up at the start of the transfer...)
transmitting first test packets to the network device from the speed test server for a first duration, (Radford, see figs. 5 and 10-11; see paragraph 0213 where The SOC 30 receives downloaded test file data from the downloaded broadband speed test file…; see paragraph 0215 where data is transmitted from the central server. At stage 72, the first data enters the FIFO and the FIFO starts to fill up with data. When a file starts to download, it is expected that the download speed for the start of the transfer may be slower than the download speed for the rest of the transfer, because hardware and software buffers may take time to fill up at the start of the transfer...)
calculating a downstream transmission rate according to the first test packets received by the network device. (Radford, see figs. 5 and 10-11; see paragraph 0237-0238 where calculation of the representative broadband speed that is returned by the broadband test…; see fig. 10 calculated download speed)

Azizullah teaches wherein the test packet comprises a first identifier; and (Azizullah, see figs. 5-7; see paragraph 0079 where The request may include a network address and/or an identifier of the end device to be tested…; see paragraph 0022 where The test response carries all parameters and parameter values for the speed testing agent to initiate a test with a scheduled tester device...; see paragraph 0030 where  the test response includes an API request. According to an exemplary implementation, the API request is a Representational State Transfer (REST) API request. According to other exemplary implementations, the API request may be another type of API request. In either case, the API request includes a network address (e.g., an IP address, a fully qualified domain name (FQDN), a Uniform Resource Locator (URL), or other Uniform Resource Identifier (URI)) of the selected test device 120)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Radford and Azizullah to provide the technique of the first test packet comprises a first identifier of Azizullah in the system of Radford in order to reduce latency and efficiently use resources (Azizullah, see paragraph 0014).

Regarding claim 3, Radford-Azizullah teaches wherein the test request includes information that comprises a bandwidth of the network device, and (Azizullah, see fig. 3B; see paragraph 0059 where Speed tier field 366 may indicate a speed tier value of user device 150/agent 155. For example, speed tier field 366 may indicate a value that 
the first test packets comprising the first identifiers are generated by the speed test server based on the bandwidth. (Azizullah, see fig. 3B; see paragraph 0059 where Speed tier field 366 may indicate a speed tier value of user device 150/agent 155. For example, speed tier field 366 may indicate a value that indicates a download speed for user device 150/agent 155, and/or an upload speed. For example, speed tier field 366 may indicate a value, such as 25 Mbps, 100 Kb/s, or some other value/bit rate; see paragraph 0054 where FIG. 3B is a diagram illustrating an exemplary packet that may carry a test request...; see paragraph 0084 where generates the test response, which includes the URL of tester 210 in download URL field 374 and the URL of tester 210 in upload URL field 376)
The motivation regarding to the obviousness to claim 1 is also applied to claim 3.

Regarding claim 4, Radford-Azizullah teaches wherein the test response comprises a success or failure information, and (Azizullah, see paragraph 0043 where The test result information may be implemented to include various types of information including, for example, information that indicates a success of a test, a failure or an error associated with a test, an upload speed value (e.g., Megabits/second (Mbp/s), Gigabits/second (Gbp/s), Megabytes/second (MBp/s), etc.), a download speed value, a throughput value, a latency value, a test identifier, a tester identifier, an agent 155 
a user datagram protocol (UDP) port of the test server. (Azizullah, see paragraph 0043 where The test result information may be implemented to include various types of information including, for example, information that indicates a success of a test, a failure or an error associated with a test, an upload speed value (e.g., Megabits/second (Mbp/s), Gigabits/second (Gbp/s), Megabytes/second (MBp/s), etc.), a download speed value, a throughput value, a latency value, a test identifier, a tester identifier, an agent 155 and/or end device identifier, a tester 210 location, date and time of test, duration of test, the test protocol (e.g., Transmission Control Protocol (TCP), UDP, etc.), the port type and number (e.g., UDP Port 5060, etc.), and so forth...)
The motivation regarding to the obviousness to claim 1 is also applied to claim 4.

Regarding claim 5, Radford-Azizullah teaches wherein the speed test is initiated by the network device via a user interface. (Radford, see figs. 5 and 10-11; see paragraph 0152 where  the display screen 20 of the portable test apparatus 10 to display a home page screen 66 comprising a plurality of icons 68. An example of a home page screen 66 is illustrated in FIG. 6. The test operator selects an icon 68 from the home page screen 66 to start a set top box test. For example, on the home page screen 66 of FIG. 6, the operator selects the ‘Start Test’ icon 68...)

Regarding claim 6, Radford-Azizullah teaches wherein the speed test server for performing the speed test is determined by a dispatch server. (Azizullah, see figs. 5-7; see paragraph 0018 where based on the received API request, the speed testing agent includes logic to determine the type of test to be conducted and select parameters/parameter values; see paragraph 0028 where performs a look-up or queries a database or other type of data/information structure in order to select the testing device...; see paragraph 0030 where in response to selecting a testing device 120, OSS device 115 includes logic that generates a test response...)
The motivation regarding to the obviousness to claim 1 is also applied to claim 6.

Regarding claim 7, Radford-Azizullah teaches wherein the network device transmits the test request to the speed test server via a hypertext transfer protocol. (Azizullah, see figs. 5-7; see paragraph 0028 where the type of test may based on the protocol type, such as a Hypertext Transfer Protocol (HTTP); see paragraph 0049 where the parameter may indicate HTTP…; see paragraph 0051 where if the API request indicates an HTTP test,...)
The motivation regarding to the obviousness to claim 1 is also applied to claim 7.

Regarding claim 9, Radford-Azizullah teaches wherein the calculation of the downstream transmission rate is performed in a kernel module of an operating system of the network device. (Radford, see figs. 5 and 10-11; see paragraph 0237-0238 where calculation of the representative broadband speed that is returned by the broadband test…; see fig. 10 calculated download speed; see paragraph 0123 where running an 

Claims 2 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Radford-Azizullah in view of Luecke et al. (U.S. PGPub 2015/0180963).

Regarding claim 2, Radford-Azizullah teaches through a program performed in the speed test server, calculating an upstream transmission rate according to the second test packets received by the speed test server. (Radford, see figs. 5 and 10-11; see paragraph 0239 where the SOC 30 to perform a broadband upload speed test. The SOC 30 uploads one or more test files to the remote network server…, test files may be uploaded to more than one remote network server; see paragraph 0237-0238 where calculation of the representative broadband speed that is returned by the broadband test…; see fig. 10 calculated upload speed)
further comprising: transmitting second test packets to the speed test server from the network device for a second duration, (Radford, see figs. 5 and 10-11; see paragraph 0239 where the SOC 30 to perform a broadband upload speed test. The SOC 30 uploads one or more test files to the remote network server…, test files may be uploaded to more than one remote network server; see paragraph 0237-0238 where calculation of the representative broadband speed that is returned by the broadband test…; see fig. 10 calculated upload speed)
However, Radford-Azizullah does not explicitly teach wherein the second test packet comprises a second identifier; and 

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine  Radford-Azizullah and Luecke to provide the technique of the second test packet comprises a second identifier of Luecke in the system of Radford-Azizullah in order to improve the performance of uploads and downloads of content over HTTP (Luecke, see paragraph 0005).

Regarding claim 10, Radford-Azizullah-Luecke teaches wherein the test packets are user datagram protocol (UDP) packets. (Azizullah, see figs. 5-7; see paragraph 0082 where a default for testing is an HTTP test, the user may specify a UDP throughput test; see paragraph 0019 where the speed testing agent includes logic that generates and transmits the test request in the payload of a single User Datagram Protocol (UDP) packet. The test request carries all parameters and parameter values to initiate a test, perform the test, and obtain test result information...; see paragraph 0028 where based on the protocol type, such as a Hypertext Transfer Protocol (HTTP) test, a UDP test...; see claim 2)

	
Regarding claim 11, Radford-Azizullah-Luecke teaches wherein, after the upstream transmission rate is calculated in the speed test server, the network device receives an upstream test result including the upstream transmission rate from the speed test server. (Azizullah, see figs. 5-7; see paragraph 0084 where were set to values indicating that a download test and an upload test are requested; see paragraph 0087 where Upon completion of the download and upload tests, tester 210 may generate and transmit a test result (19), which includes test result information pertaining to the tests, to controller 205. The test result information may be stored in storer 215. Controller 205 may transmit the test results to end device 150 via messages (20)-(23)...)
The motivation regarding to the obviousness to claim 1 is also applied to claim 11.

Regarding claim 12, Radford-Azizullah-Luecke teaches wherein the network device receives the upstream transmission rate from the speed test server via a hypertext transfer protocol. (Azizullah, see figs. 5-7; see paragraph 0028 where the type of test may based on the protocol type, such as a Hypertext Transfer Protocol (HTTP); see paragraph 0049 where the parameter may indicate HTTP…; see paragraph 0051 where if the API request indicates an HTTP test,...)
The motivation regarding to the obviousness to claim 1 is also applied to claim 12.

Regarding claim 13, Radford-Azizullah-Luecke teaches wherein the speed test is initiated by an auto-configuration server, and (Azizullah, see figs. 5-7; see paragraph 0019 where the speed testing agent includes logic that generates and transmits the test request in the payload of a single User Datagram Protocol (UDP) packet. The test request carries all parameters and parameter values to initiate a test, perform the test, and obtain test result information....; see paragraph 0058 Table 2; see paragraph 0061 where agent 155 transmits a test request packet to tester 210. The test request packet sent delay is measured in seconds. For example, test_request_interval=10, the first test request packet to controller 205 will be sent after 10 seconds of the API request...; see also paragraph 0063 where multi-tester 317 generates and transmits a test request, which is to initiate a test, to testing device 120...)
wherein an initiation signal is generated by the auto-configuration server to enable the network device to issue the test request. (Azizullah, see figs. 5-7; see paragraph 0019 where the speed testing agent includes logic that generates and transmits the test request in the payload of a single User Datagram Protocol (UDP) packet. The test request carries all parameters and parameter values to initiate a test, perform the test, and obtain test result information....; see paragraph 0058 Table 2; see paragraph 0061 where agent 155 transmits a test request packet to tester 210. The test request packet sent delay is measured in seconds. For example, test_request_interval=10, the first test request packet to controller 205 will be sent after 10 seconds of the API request...; see also paragraph 0063 where multi-tester 317 
The motivation regarding to the obviousness to claim 1 is also applied to claim 13.

Regarding claim 14, Radford-Azizullah-Luecke teaches wherein an auto-configuration server receives a test result from the network device, and (Azizullah, see figs. 5-7; see paragraph 0052 where manages the storage of test result information. The test information may be accessed via a user of end device 150 or other users (e.g., a developer, an end user that invoked the test from another end device 150, etc.). The test result information may be obtained from testing device 120 via single tester 315 or multi-tester 317...; see paragraph 0058 Table 2; see paragraph 0087 where respect to the upload test, as illustrated by messages (14)-(18). Upon completion of the download and upload tests, tester 210 may generate and transmit a test result (19), which includes test result information pertaining to the tests, to controller 205. The test result information may be stored in storer 215. Controller 205 may transmit the test results to end device 150 via messages (20)-(23)...)
wherein the test result includes the upstream transmission rate and the downstream transmission rate. (Radford, see figs. 5 and 10-11; see paragraph 0239 where the SOC 30 to perform a broadband upload speed test. The SOC 30 uploads one or more test files to the remote network server…, test files may be uploaded to more than one remote network server; see paragraph 0237-0238 where calculation of the 
The motivation regarding to the obviousness to claim 1 is also applied to claim 14.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Radford-Azizullah-Luecke in view of Sriram et al. (U.S. PGPub 2021/0105202).

Regarding claim 8, Radford-Azizullah-Luecke teaches all the features of claim 2. However, Radford-Azizullah-Luecke does not explicitly teach wherein the first identifier is the same as the second identifier.
Sriram teaches wherein the first identifier is the same as the second identifier. (Sriram, see paragraph 0036 where since the unicast IP address is stored (pinned and locked) and accessible by the controller 1400, future speed tests (second tests) are performed with the same service integrated DNS server (same identifiers) and results for the speed tests can be compared appropriately)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Radford-Azizullah-Luecke and Sriram to provide the technique of the first identifier is the same as the second identifier of Sriram in the system of  Radford-Azizullah-Luecke in order to appropriately compare results for speed tests (Sriram, see paragraph 0036).

Claims 15-21, 23-32 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Radford et al. (U.S. PGPub 2015/0288589) in view of Luecke et al. (U.S. PGPub 2015/0180963) further in view of Azizullah et al. (U.S. PGPub 2019/0230012).

Regarding claims 15 and 26, Radford teaches A network device, comprising: a processor and a memory: wherein the network device initiates a speed test by issuing a test request to a speed test server, and (Radford, see figs. 5 and 10-11; see paragraph 0209 where the SOC 30 connects to a network server…; see paragraph 0210 where The SOC 30 downloads a broadband speed test file from the remote network server using a program that records statistics on the broadband speed test file download...; see paragraph 0212 where the SOC 30 downloads one test file, which may be called a broadband speed test file, from one remote server. In alternative embodiments, the SOC 30 downloads more than one broadband speed test file from the remote server...)
receives a test response from the speed test server, and (Radford, see figs. 5 and 10-11; see paragraph 0213 where The SOC 30 receives downloaded test file data from the downloaded broadband speed test file…)
wherein the speed test initiated by the network device includes: receiving first test packets from the speed test server for a first duration, (Radford, see figs. 5 and 10-11; see paragraph 0213 where The SOC 30 receives downloaded test file data from the downloaded broadband speed test file…; see paragraph 0215 where data is transmitted from the central server. At stage 72, the first data enters the FIFO and the FIFO starts to fill up with data. When a file starts to download, it is expected that the download speed 
calculating a downstream transmission rate according to the first test packets received by the network device; (Radford, see figs. 5 and 10-11; see paragraph 0237-0238 where calculation of the representative broadband speed that is returned by the broadband test…; see fig. 10 calculated download speed)
obtaining an upstream transmission rate from the speed test server, (Radford, see figs. 5 and 10-11; see paragraph 0239 where the SOC 30 to perform a broadband upload speed test. The SOC 30 uploads one or more test files to the remote network server…, test files may be uploaded to more than one remote network server; see paragraph 0237-0238 where calculation of the representative broadband speed that is returned by the broadband test…; see fig. 10 calculated upload speed)
wherein the upstream transmission rate is calculated through a program performed in the speed test server according to the second test packets received by the speed test server. (Radford, see figs. 5 and 10-11; see paragraph 0239 where the SOC 30 to perform a broadband upload speed test. The SOC 30 uploads one or more test files to the remote network server…, test files may be uploaded to more than one remote network server; see paragraph 0237-0238 where calculation of the representative broadband speed that is returned by the broadband test…; see fig. 10 calculated upload speed)

wherein the second test packet comprises a second identifier; and
Luecke teaches transmitting second test packets to the speed test server for a second duration according to the IP address of the speed test server, (Luecke, see paragraph 0159; see paragraphs 0200-0201 where the upload from the user device is initially pointed to the IP address of the CDN node...The host server 804 upon receiving the data files can calculate the upload speed at block 830 based on the timestamps corresponding to receipt of a first byte and a last byte. In some instances, the calculated upload speed can be unusable or an outlier...; see paragraph 0149 where the speed can be calculated on the client-side (e.g., using upload/download speed test)...)
wherein the second test packet comprises a second identifier; and (Luecke, see paragraph 0159; see paragraphs 0200-0201 where the upload from the user device is initially pointed to the IP address (identifier) of the CDN node...The host server 804 upon receiving the data files can calculate the upload speed at block 830 based on the timestamps corresponding to receipt of a first byte and a last byte. In some instances, the calculated upload speed can be unusable or an outlier...; see paragraph 0149 where the speed can be calculated on the client-side (e.g., using upload/download speed test)...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Radford and Luecke to provide the technique of transmitting second test packets to the speed test server for a second duration 
However, Radford-Luecke does not explicitly teach wherein the first test packet comprises a first identifier;
Azizullah teaches wherein the first test packet comprises a first identifier; (Azizullah, see figs. 5-7; see paragraph 0079 where The request may include a network address and/or an identifier of the end device to be tested…; see paragraph 0022 where The test response carries all parameters and parameter values for the speed testing agent to initiate a test with a scheduled tester device...; see paragraph 0030 where  the test response includes an API request. According to an exemplary implementation, the API request is a Representational State Transfer (REST) API request. According to other exemplary implementations, the API request may be another type of API request. In either case, the API request includes a network address (e.g., an IP address, a fully qualified domain name (FQDN), a Uniform Resource Locator (URL), or other Uniform Resource Identifier (URI)) of the selected test device 120)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Radford-Luecke and Azizullah to provide the technique of the first test packet comprises a first identifier of Azizullah in the system of Radford-Luecke in order to reduce latency and efficiently use resources (Azizullah, see paragraph 0014).

Regarding claims 16 and 27, Radford-Luecke-Azizullah teaches wherein the test request includes information that comprises a bandwidth of the network device, and (Azizullah, see fig. 3B; see paragraph 0059 where Speed tier field 366 may indicate a speed tier value of user device 150/agent 155. For example, speed tier field 366 may indicate a value that indicates a download speed for user device 150/agent 155, and/or an upload speed. For example, speed tier field 366 may indicate a value, such as 25 Mbps, 100 Kb/s, or some other value/bit rate; see paragraph 0054 where FIG. 3B is a diagram illustrating an exemplary packet that may carry a test request...)
the first test packets comprising the first identifiers are generated by the speed test server based on the bandwidth. (Azizullah, see fig. 3B; see paragraph 0059 where Speed tier field 366 may indicate a speed tier value of user device 150/agent 155. For example, speed tier field 366 may indicate a value that indicates a download speed for user device 150/agent 155, and/or an upload speed. For example, speed tier field 366 may indicate a value, such as 25 Mbps, 100 Kb/s, or some other value/bit rate; see paragraph 0054 where FIG. 3B is a diagram illustrating an exemplary packet that may carry a test request...; see paragraph 0084 where generates the test response, which includes the URL of tester 210 in download URL field 374 and the URL of tester 210 in upload URL field 376)
The motivation regarding to the obviousness to claims 15 and 26 is also applied to claims 16 and 27.

Regarding claims 17 and 28, Radford-Luecke-Azizullah teaches wherein the test response comprises a success or failure information, and (Azizullah, see paragraph 0043 where The test result information may be implemented to include various types of information including, for example, information that indicates a success of a test, a failure or an error associated with a test, an upload speed value (e.g., Megabits/second (Mbp/s), Gigabits/second (Gbp/s), Megabytes/second (MBp/s), etc.), a download speed value, a throughput value, a latency value, a test identifier, a tester identifier, an agent 155 and/or end device identifier, a tester 210 location, date and time of test, duration of test, the test protocol (e.g., Transmission Control Protocol (TCP), UDP, etc.), the port type and number (e.g., UDP Port 5060, etc.), and so forth...)
a UDP port of the test server. (Azizullah, see paragraph 0043 where The test result information may be implemented to include various types of information including, for example, information that indicates a success of a test, a failure or an error associated with a test, an upload speed value (e.g., Megabits/second (Mbp/s), Gigabits/second (Gbp/s), Megabytes/second (MBp/s), etc.), a download speed value, a throughput value, a latency value, a test identifier, a tester identifier, an agent 155 and/or end device identifier, a tester 210 location, date and time of test, duration of test, the test protocol (e.g., Transmission Control Protocol (TCP), UDP, etc.), the port type and number (e.g., UDP Port 5060, etc.), and so forth...)
The motivation regarding to the obviousness to claims 15 and 26 is also applied to claims 17 and 28.

Regarding claims 18 and 29, Radford-Luecke-Azizullah teaches wherein the speed test is initiated by the network device via a user interface. (Radford, see figs. 5 and 10-11; see paragraph 0152 where  the display screen 20 of the portable test apparatus 10 to display a home page screen 66 comprising a plurality of icons 68. An example of a home page screen 66 is illustrated in FIG. 6. The test operator selects an icon 68 from the home page screen 66 to start a set top box test. For example, on the home page screen 66 of FIG. 6, the operator selects the ‘Start Test’ icon 68...)

Regarding claims 19 and 30, Radford-Luecke-Azizullah teaches further comprising a dispatch server that determines the speed test server for performing the speed test and provides an IP address of the speed test server to the network device. (Azizullah, see figs. 5-7; see paragraph 0018 where based on the received API request, the speed testing agent includes logic to determine the type of test to be conducted and select parameters/parameter values; see paragraph 0028 where performs a look-up or queries a database or other type of data/information structure in order to select the testing device...; see paragraph 0030 where in response to selecting a testing device 120, OSS device 115 includes logic that generates a test response...includes a network address (e.g., an IP address, a fully qualified domain name (FQDN), a Uniform Resource Locator (URL), or other Uniform Resource Identifier (URI)) of the selected test device 120)
The motivation regarding to the obviousness to claims 15 and 26 is also applied to claims 19 and 30.

Regarding claims 20 and 31, Radford-Luecke-Azizullah teaches wherein the speed test is initiated by an auto-configuration server, and (Azizullah, see figs. 5-7; see paragraph 0019 where the speed testing agent includes logic that generates and transmits the test request in the payload of a single User Datagram Protocol (UDP) packet. The test request carries all parameters and parameter values to initiate a test, perform the test, and obtain test result information....; see paragraph 0058 Table 2; see paragraph 0061 where agent 155 transmits a test request packet to tester 210. The test request packet sent delay is measured in seconds. For example, test_request_interval=10, the first test request packet to controller 205 will be sent after 10 seconds of the API request...; see also paragraph 0063 where multi-tester 317 generates and transmits a test request, which is to initiate a test, to testing device 120...)
wherein an initiation signal is generated by the auto-configuration server to enable the network device to issue the test request. (Azizullah, see figs. 5-7; see paragraph 0019 where the speed testing agent includes logic that generates and transmits the test request in the payload of a single User Datagram Protocol (UDP) packet. The test request carries all parameters and parameter values to initiate a test, perform the test, and obtain test result information....; see paragraph 0058 Table 2; see paragraph 0061 where agent 155 transmits a test request packet to tester 210. The test request packet sent delay is measured in seconds. For example, test_request_interval=10, the first test request packet to controller 205 will be sent after 10 seconds of the API request...; see also paragraph 0063 where multi-tester 317 
The motivation regarding to the obviousness to claims 15 and 26 is also applied to claims 20 and 31.

Regarding claims 21 and 32, Radford-Luecke-Azizullah teaches wherein the network device transmits the test request and receives the upstream transmission rate from the speed test server via a hypertext transfer protocol that is operated by a HyperText Transfer Protocol (HTTP) server of the speed test server. (Luecke, see figs. 1A2-1A3; see paragraph 0054 where communication through an intermediate node to process HTTP requests…; see paragraph 0132 where upload start request (e.g., HTTP or HTTPS request)…; see paragraph 0176 where  send the request in the form of an HTTP...)
The motivation regarding to the obviousness to claims 15 and 26 is also applied to claims 21 and 32.

Regarding claims 23 and 34, Radford-Luecke-Azizullah teaches wherein the calculation of the downstream transmission rate is completed in a kernel module of an operating system of the network device. (Radford, see figs. 5 and 10-11; see paragraph 0237-0238 where calculation of the representative broadband speed that is returned by the broadband test…; see fig. 10 calculated download speed; see paragraph 0123 where running an embedded Linux operating system...The kernel and software of the SOC 30 are modified for its use in the portable test apparatus 10)

Regarding claim 24, Radford-Luecke-Azizullah teaches wherein an auto-configuration server receives a test result from the network device, and (Azizullah, see figs. 5-7; see paragraph 0052 where manages the storage of test result information. The test information may be accessed via a user of end device 150 or other users (e.g., a developer, an end user that invoked the test from another end device 150, etc.). The test result information may be obtained from testing device 120 via single tester 315 or multi-tester 317...; see paragraph 0058 Table 2; see paragraph 0087 where respect to the upload test, as illustrated by messages (14)-(18). Upon completion of the download and upload tests, tester 210 may generate and transmit a test result (19), which includes test result information pertaining to the tests, to controller 205. The test result information may be stored in storer 215. Controller 205 may transmit the test results to end device 150 via messages (20)-(23)...)
wherein the test result includes the upstream transmission rate and the downstream transmission rate. (Radford, see figs. 5 and 10-11; see paragraph 0239 where the SOC 30 to perform a broadband upload speed test. The SOC 30 uploads one or more test files to the remote network server…, test files may be uploaded to more than one remote network server; see paragraph 0237-0238 where calculation of the representative broadband speed that is returned by the broadband test…; see fig. 10 calculated upload and download speed)
The motivation regarding to the obviousness to claim 15 is also applied to claim 24.

Regarding claims 25 and 35, Radford-Luecke-Azizullah teaches wherein the test packets are user datagram protocol (UDP) packets. (Azizullah, see figs. 5-7; see paragraph 0082 where a default for testing is an HTTP test, the user may specify a UDP throughput test; see paragraph 0019 where the speed testing agent includes logic that generates and transmits the test request in the payload of a single User Datagram Protocol (UDP) packet. The test request carries all parameters and parameter values to initiate a test, perform the test, and obtain test result information...; see paragraph 0028 where based on the protocol type, such as a Hypertext Transfer Protocol (HTTP) test, a UDP test...; see claim 2)
The motivation regarding to the obviousness to claims 15 and 26 is also applied to claims 25 and 35.

Regarding claim  36, Radford-Luecke-Azizullah teaches wherein, after the upstream transmission rate is calculated in the speed test server, the network device receives an upstream test result including the upstream transmission rate from the speed test server. (Azizullah, see figs. 5-7; see paragraph 0084 where were set to values indicating that a download test and an upload test are requested; see paragraph 0087 where Upon completion of the download and upload tests, tester 210 may generate and transmit a test result (19), which includes test result information pertaining to the tests, to controller 205. The test result information may be stored in storer 215. Controller 205 may transmit the test results to end device 150 via messages (20)-(23)...)
The motivation regarding to the obviousness to claim 26 is also applied to claim 36.

Regarding claim  37, Radford-Luecke-Azizullah teaches further comprising an auto-configuration server that receives a test result from the network device, and (Azizullah, see figs. 5-7; see paragraph 0052 where manages the storage of test result information. The test information may be accessed via a user of end device 150 or other users (e.g., a developer, an end user that invoked the test from another end device 150, etc.). The test result information may be obtained from testing device 120 via single tester 315 or multi-tester 317...; see paragraph 0058 Table 2; see paragraph 0087 where respect to the upload test, as illustrated by messages (14)-(18). Upon completion of the download and upload tests, tester 210 may generate and transmit a test result (19), which includes test result information pertaining to the tests, to controller 205. The test result information may be stored in storer 215. Controller 205 may transmit the test results to end device 150 via messages (20)-(23)...)
wherein the test result includes the upstream transmission rate and the downstream transmission rate. (Radford, see figs. 5 and 10-11; see paragraph 0239 where the SOC 30 to perform a broadband upload speed test. The SOC 30 uploads one or more test files to the remote network server…, test files may be uploaded to more than one remote network server; see paragraph 0237-0238 where calculation of the representative broadband speed that is returned by the broadband test…; see fig. 10 calculated upload and download speed)
The motivation regarding to the obviousness to claim 26 is also applied to claim 37.

Claims 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Radford-Luecke-Azizullah in view Sriram et al. (U.S. PGPub 2021/0105202).

Regarding claims 22 and 33, Radford-Luecke-Azizullah teaches all the features of claims 15 and 26. However, Radford-Luecke-Azizullah does not explicitly teach wherein the first identifier is the same as the second identifier.
Sriram teaches wherein the first identifier is the same as the second identifier. (Sriram, see paragraph 0036 where since the unicast IP address is stored (pinned and locked) and accessible by the controller 1400, future speed tests (second tests) are performed with the same service integrated DNS server (same identifiers) and results for the speed tests can be compared appropriately)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Radford-Luecke-Azizullah and Sriram to provide the technique of the first identifier is the same as the second identifier of Sriram in the system of Radford-Luecke-Azizullah in order to appropriately compare results for speed tests (Sriram, see paragraph 0036). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. Patent 9037699, which describes a method for statistically determining the average network speed in a communications network;

U.S. PGPub 2016/0080241, which describes a system that includes a speed service architecture (SSA) capable of supporting high throughput connectivity between a server and client.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MENG VANG/Primary Examiner, Art Unit 2443